Title: To George Washington from Arthur Lee, 11 November 1780
From: Lee, Arthur
To: Washington, George


                        
                            Sir
                            Philadelphia Novr 11th 1780
                        
                        The Manifest necessity of an immediate supply of money for the public service, & the difficulty I am
                            sure there will be in obtaining it from the Court at Versailles, induce me to suggest to your Excellency that, in my
                            judgment, nothing will promote the attainment of it more than your opinion made known to that Court, of its being
                            indispensible to the continuance of the War. The very high respect they entertain for your character, & their
                            confidence in your judgment, woud, I am persuaded, make a representation from you, give decisive weight to the application
                            of Congress.
                        The measure is now under their consideration, & if they urge it with firmness, & commit the
                            Negociation to an Envoy extraordinary, who has not been involved in these unworthy & pernicious disputes, it
                            appears to me probable, that with your Excellency’s recommendation of him & his object, he may succeed. This
                            success dwells upon my mind as so essential, not only to the protection of our Country from devastation, but to its
                            existence as independent, that it will be an apology I hope with you, for my having troubled you with my opinion upon the
                            subject. 
                        Col. Hamilton will give your Excellency the news circulating here, the only authenticated part of which seems
                            to be the retreat of Ld Cornwallis from Charlotte to Camden. I have the honor to be with the greatest respect &
                            esteem, Yr Excellency’s most obedt & most Humble Servt
                        
                            Arthur Lee
                        
                    